DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0263887, “Han”) in view of Kim et al. (US 2017/0352834, “Kim ‘834”).
Regarding claim 1, Han teaches a display device comprising a display panel including a bending area (see Fig. 14, below having bending area BA, [0051]) and an underlying protective film (corresponding to the claimed passivation layers, see Fig. 13, 14, film 170, [0053]). Han teaches that the protective layer may have flat and stepped portions (see, e.g., Fig. 13, 14, [0119], showing thicker flat portions outside the bending area and tapering to a thinner flat or stepped portion inside the groove or bending area), wherein the thickness of the first stepped portion is less than the flat portion (see, e.g., Fig. 13, and see Fig. 6). Han additionally teaches that areas of the passivation or substrate layer may be made to have openings, thus separating the layer on one side of the bending area from another, in order to prevent separation between the protective film and the substrate (see, e.g., Figs. 11-13, [0094], [0082] - [0085], especially, [0085], describing that the bending area may be larger than the opening, thus some material cut-out material of the protective film may be retained in the bending area). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included a separation between the two outer areas of the protective film but including, for example a stepped region, in order to improve the flexibility of the film while preventing separation between the substrate film 100 and the protective film 170, (see, e.g., Figs. 11 - 14, and [0116] – [0120]). Han additionally teaches that the first and second protective layers may have “edges” facing one another (see, e.g., Fig. 14, below, with sections 170a and 170b facing one another). 	Han teaches that the protective film corresponding to the claimed passivation film includes a sloped or stepped portion (see Fig. 14, [0113], portion 170d) that overlaps the bending area and the flat area and has a thickness that is less towards the bending than towards the flat area (and thus may be considered to have first flat portion overlapping a flat area and a first stepped portion overlapping the bending area, see Fig. 14, [0113], [0084]). The Examiner notes that Han teaches to adjust the shape of the sloped or stepped region 170d may be adjusted ([0113]). Finally, the Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966).
    PNG
    media_image1.png
    389
    608
    media_image1.png
    Greyscale
	Han fails to teach that the first and second edges of the protective films are asymmetric with regard to the bending area in a cross-sectional view. However, in the same field of endeavor of flexible or bendable display devices ([0003], [0004]), Kim ‘834 teaches that, in a bending area, first and second protective films overlap first and second flat areas and also should have an uneven interface structure (i.e., their edges) at the bending area so as to facilitate precise bending in an initially desired direction ([0096] – [0098], Figs. 11, 12). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided the interface of the first and second protective films of Han (i.e., the films at the bending area) with an uneven or asymmetric structure as taught by Kim ‘834 so as to facilitate precise bending of the film in an initially desired direction ([0096] – [0098], Figs. 12, 13, see different edges of area 300a and 300b with respect to bending area BA).
    PNG
    media_image2.png
    335
    494
    media_image2.png
    Greyscale

Regarding claim 2, Han additionally teaches that the substrate layer may have flat portions on either side of the bending area (see, e.g., Fig. 13 or 14, having thicker “flat portions” on either side of the bending area) and that the bending area may have portions that included the cut-out portion of the substrate from either side (i.e., reading on the claimed first and second bending areas) and a middle portion not having substrate (corresponding to the claimed third bending area, see Figs. 12 and 13, and Fig. [0119]; see above discussion of opening area in bending area of Figs. 12-14).
Regarding claim 3, Han additionally teaches that “stepped portion” of the protective films may overlap the bending areas of the film (i.e., the flat but thinner portions of the protective film that reside in the bending area, extend from the flat portions and the inclined surfaces, e.g., Figs. 12 and 14, [0085]). Thus Han may be considered to teach that a thinner portion of the protective film 170 extends to a bending area after tapering from the thicker area, thus reading on the presently claimed structure. 
Regarding claim 4, Han additionally teaches that the flat portion that leads to the stepped portion may transition via an inclined surface (see Fig. 14, including the inclined portions 170d, [0113]).
Regarding claim 5, Han additionally teaches that the protective film on either side of the bending area groove include a thick flat portion, an inclined area tapering to a thinner stepped portion in the bending area and wherein the inclined area may include a “first” portion closer to the flat area (wherein the flat portion is thicker than the first portion) and a “second” portion closer to the stepped area of the film (wherein the first portion is thicker than the second portion; see Fig. 14).  
Regarding claim 6, Han teaches that the protective film from a first direction may include the thicker flat portion and the bending area (e.g., Fig. 14). 
Regarding claim 7, Han additionally teaches that the substrate layer may have flat portions on either side of the bending area (see, e.g., Fig. 13 or 14, having thicker “flat portions” on either side of the bending area) and that the bending area may have portions that included the cut-out portion of the substrate from either side (i.e., reading on the claimed first and second bending areas) and a middle portion not having substrate (corresponding to the claimed third bending area, see Figs. 12 and 13, and Fig. [0119]; see above discussion of opening area in bending area of Figs. 12-14). Han additionally teaches that “stepped portion” of the protective films may overlap the bending areas of the film (i.e., the flat but thinner portions of the protective film that reside in the bending area, extend from the flat portions and the inclined surfaces, e.g., Figs. 12 and 14, [0085]). 
Regarding claim 8, Han additionally teaches that the flat portion that leads to the stepped portion may transition via an inclined surface (see Fig. 14, including the inclined portions 170d, [0113]).
Regarding claim 9, Han additionally teaches that the protective film on either side of the bending area groove include a thick flat portion, an inclined area tapering to a thinner stepped portion in the bending area and wherein the inclined area may include a “first” portion closer to the flat area (wherein the flat portion is thicker than the first portion) and a “second” portion closer to the stepped area of the film (wherein the first portion is thicker than the second portion; see Fig. 14).  
Regarding claim 10, Han additionally teaches that the bending area may comprise further features, which may be considered additional “bending areas” (see, e.g., Fig. 12, having multiple notches in the bending area that may be considered to be bending areas and extending from the first and second “flat portions”). 
Regarding claim 11, Han additionally teaches a window over the display panel (see, e.g., [0075], Fig. 2, [0074], e.g., polarizing plate may be considered a “window”).
Regarding claim  12, Han additionally teaches that there may be a substrate (corresponding to the second upper passivation film) included in the device over between the underlying protective film (corresponding to the second lower passivation layer) and between the underlying protective film and the display device (see, e.g., Fig 4, substrate 100 between lower layer 170 and the display components above; see also [0051], the substrate may be made of various polymers different than the underlying protective film 170, which is preferably PET, [0073]). Han additionally teaches that the width of the substrate may be greater than that of the lower protective layer (see Fig. 4). 
    PNG
    media_image3.png
    513
    871
    media_image3.png
    Greyscale

Regarding claim 13, the Examiner initially notes that the term “rear surface” is not defined in relation to any other structural feature and therefore either of the sides of the passivation film may be considered to be a “rear surface.” Han teaches the inclusion of an adhesive layer between the substrate and the protection film (see Fig. 12, substrate 100, adhesive layer 180, and protective film 170). Han additionally teaches that the adhesive film may have different thicknesses in different regions and may have thicker regions in areas corresponding to a first and second bending area ([0111], Fig. 12, [0119]). It should be noted that Han teaches a number of arrangements for the protective film in the bending region, including that the protective film in the bending area may include stepped down regions as described above, and that there may be a plurality of openings in the bending area (e.g., [0116], Fig. 12). It would have been obvious to have adjusted the thicknesses of the areas of the protective film based on the desired properties of the end device (e.g., [0113] – [0120]). Moreover, the Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966).
Regarding claim 14 and 15, Han additionally teaches that an additional bendable portion may be disposed on or over the underlying protective layer and overlapping the underlying bendable portions of the protective layer (see, e.g., Fig. 2, bending protection layer 600, [0075], [0076]). 
Regarding claim 16, Han teaches a display device comprising a display panel including a bending area (see Fig. 14, below having bending area BA, [0051]) and an underlying protective film (corresponding to the claimed passivation layers, see Fig. 13, 14, film 170, [0053]). Han teaches that the protective layer may have flat and stepped portions (see, e.g., Fig. 13, 14, [0119], showing thicker flat portions outside the bending area and tapering to a thinner flat or stepped portion inside the groove or bending area), wherein the thickness of the first stepped portion is less than the flat portion (see, e.g., Fig. 13, and see Fig. 6). Han additionally teaches that areas of the protection layer may be made to have openings, thus separating the layer on one side of the bending area from another, in order to prevent separation between the protective film and the substrate (see, e.g., Figs. 11-13, [0094], [0082] - [0085], especially, [0085], describing that the bending area may be larger than the opening, thus some material cut-out material of the protective film may be retained in the bending area). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included a separation between the two outer areas of the protective film but including, for example a stepped region, in order to improve the flexibility of the film while preventing separation between the substrate film 100 and the protective film 170, (see, e.g., Figs. 11 - 14, and [0116] – [0120]).	Han additionally teaches that the substrate layer may have flat portions on either side of the bending area (see, e.g., Fig. 13 or 14, having thicker “flat portions” on either side of the bending area) and that the bending area may have portions that included the cut-out portion of the substrate from either side (i.e., reading on the claimed first and second bending areas) and a middle portion not having substrate (corresponding to the claimed third bending area, see Figs. 12 and 13, and Fig. [0119]; see above discussion of opening area in bending area of Figs. 12-14). Further, the portions of the protective film may bend in either direction in the bending area and thus may be considered to bend in a first direction (e.g., [0121] – [0123]). The Examiner notes that the claims fail to provide significant structural limitations to the claimed bending areas other than their correspondence to areas of the passivation film. Han additionally teaches that “stepped portion” of the protective films may overlap the bending areas of the film (i.e., the flat but thinner portions of the protective film that reside in the bending area, extend from the flat portions and the inclined surfaces, e.g., Figs. 12 and 14, [0085]). 	Han additionally teaches structures such that the protective film corresponding to the claimed passivation film includes a sloped or stepped portion (see Fig. 14, [0113], portion 170d) that overlaps the bending area and the flat area and has a thickness that is less towards the bending than towards the flat area (and thus may be considered to have  first flat portion overlapping a flat area and a first stepped portion overlapping the bending area, see Fig. 14, [0113], [0084]). The Examiner notes that Han teaches to adjust the shape of the sloped or stepped region 170d may be adjusted ([0113]). Finally, the Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966). Therefore, the adjustment of the sloped regions consistent with the above would have been obvious to the ordinarily skilled artisan at the time of filing.	Han fails to teach that the first and second edges of the protective films are asymmetric with regard to the bending area in a cross-sectional view. However, in the same field of endeavor of flexible or bendable display devices ([0003], [0004]), Kim ‘834 teaches that, in a bending area, first and second protective films overlap first and second flat areas and also may have an uneven interface structure at the bending area so as to facilitate precise bending in an initially desired direction ([0096] – [0098], Figs. 11, 12). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided the interface of the first and second protective films of Han (i.e., the films at the bending area) with an uneven or asymmetric structure as taught by Kim ‘834 so as to facilitate precise bending of the film in an initially desired direction ([0096] – [0098], Figs. 12, 13).
Regarding claim 17, Han additionally teaches that the substrate layer may have flat portions on either side of the bending area (see, e.g., Fig. 13 or 14, having thicker “flat portions” on either side of the bending area) and that the bending area may have portions that included the cut-out portion of the substrate from either side (i.e., reading on the claimed first and second bending areas) and a middle portion not having substrate (corresponding to the claimed third bending area, see Figs. 12 and 13, and Fig. [0119]; see above discussion of opening area in bending area of Figs. 12-14).
Regarding claim 18, Han additionally teaches that the opening may have a middle “entirely concave” shape that is gradually reduced toward the center of the bending region ([0113], [0119]). Such a configuration would correspond to the presently claimed third medial or connecting region having a thickness less than the stepped regions within the bending area and on either side of the middle of the bending area. It should be noted that Han teaches a number of arrangements for the protective film in the bending region, including that the protective film in the bending area may include stepped down regions as described above, and that there may be a plurality of openings in the bending area (e.g., [0116], Fig. 12). It would have been obvious to have adjusted the thicknesses of the areas of the protective film based on the desired properties of the end device (e.g., [0113] – [0120]). Moreover, the Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kim ‘834 as applied to claim 17 above, and further in view of Kim et al. (US 2014/0300529, “Kim”). 
Regarding claims 19 and 20, Han fails to specifically teach that the bending area may correspond to the display area of the device. In the same field of endeavor of flexible or bendable films ([0005]), Kim teaches a flexible display that has  bending portions or area in or over the display region (see, e.g., Fig. 2, and see generally [0006] – [0014]; thus having an opening corresponding to the display area). Kim additionally teaches that there may be an open portion in the bending area and that a display panel may be included in the bending area and the first flat area (see Fig. 7, having pixel areas in the bending region). Kim teaches that displays having foldable regions may be beneficial for, for example, their easy portability ([0005]). It therefore would have been obvious to have adjusted the device of Han so as to include the bending area in a region overlapping the display area in the device in order to provide additional flexibility or bendability to the display device thus making it more portable (i.e., to provide flexibility to the display region itself [0005]).

Response to Arguments
Applicant’s arguments filed 8/29/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-20 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782